RICHARDS, J.
1. In pedestrian’s action for being struck by automobile, instruction to find for defendant automobilist if plaintiff left curb and walked into street to where he was struck without looking, either just before stepping off the curb or while walking in street, for approach of traffic from direction from which automobile "came, was erroneous foiJ failure to require such failure to look, if it existed, to be proximate cause of plaintiff’s injury.
2. Although Sect. 6310-36 GC., provides that pedestrian shall not step into or upon public road or highway without looking in both directions, duty of pedestrian, after entering highway, is not regulated by statute, but depends on general principles of common law, which require exercise of ordinary care, and amount of such care depends on conditions and circumstances then existing.
3. Pedestrian crossing street has same right on street as automobilist, and there is no priority of right between them, except in so far as automobile cannot turn aside as easily as pedestrian.
4. Only duty of pedestrian undertaking to cross street is to exercisee such care as persons of ordinary care and prudence are accustomed to exercise under those circumstances.
5. Pedestrian undertaking to cross street has right to assume, in absence of knowledge to the contrary, that drivers of vehicles in street will exercise ordinary care.
6. In vast majority of cases, whether pedestrian crossing street exercised ordinary care is distinctly question for jury.
7. In pedestrian’s action for injury by au-tomobilist while crossing street, instructions that plaintiff had'duty to exercise ordinary care with respect to looking before leaving curb and stepping into street and to exercise ordinary care as he continued to cross street, and that, if he failed to exercise ordinary care and such failure proximately caused injury, he could not recover, held proper, especially in view of Section 6310-36 GC., requiring pedestrians to look in both directions before stepping into or upon public road or highway.
8. Rules applicable concerning duty of one about to cross track of steam railroad at public crossing have little application to care of one walking across busy city street.
9. In pedestrian’s action for injury by auto-mobilist while crossing street, instruction that, if'plaintiff was injured because of proximately concurring negligence of both plaintiff and defendant, he could not recover as matter of law, was inaccurate as confusing proximate cause with proximately concurring negligence.
(Williams and Lloyd, JJ., concur.)
Eor reference to full opinion, see Omnibus Index, last page, this issue.